U.S. Department of Justice

 

 

United States Attorney

District of Maryland
Joan Mathias Suite 400 DIRECT: 410-209-4850
Assistant United States Attorney 36 S. Charles Street MAIN: 410-209-4800

Mathias@usdoj. gov Baltimore, MD 21201-3119 PAX: 410-962-9293

6/30/2020

June 30, 2020
VIA E-MAIL

Michael E. Lawlor, Esquire
John McKenna, Esquire
6305 Ivy Lane, Suite 700
Greenbelt, MD, 20770

Mlawlor@verizon.net

Re: United States v. Jermol McCoy, Criminal Case Nos, RDB-20-75
and RDB-15-342 (D. Md.)
Dear Counsel:

This letter, together with the Sealed Supplement, confirms the plea agreement (this
“Asreement’”’) that has been offered to your client, Jermol McCoy (hereinafter “Defendant’’), by
the United States Attorney’s Office for the District of Maryland (‘this Office’). If the Defendant
accepts this offer, please have the Defendant execute it in the spaces provided below. If this offer
has not been accepted by July 27, 2020, it will be deemed withdrawn. The terms of the Agreement
are as follows:

Offense(s) of Conviction

1, The Defendant agrees to plead guilty to Count One of the Indictment that has been filed
against him, in which he was charged with Conspiracy to Distribute and Possess with Intent to
Distribute Controlled Substances, in violation of 21 U.S.C. § 846. The Defendant admits that he
is, in fact, guilty of that offense and will so advise the Court. The Defendant also admits that he is
guilty of violating his Supervised Release conditions in Criminal Case No. RDB-15-342
(hereinafter “the VOSR case”), and will enter a plea of guilty in the VOSR case at the same time.

Elements of the Offense(s)}

2. The elements of the offense(s) to which the Defendant has agreed to plead guilty, and which
this Office would prove if the case went to trial, are as follows: That on or about the time alleged
in the Indictment, in the District of Maryland:
a. An agreement existed between two or more persons to distribute and possess with
intent to distribute heroin, a schedule I controlled substance, fentanyl, a schedule II controlled
substance, and cocaine base, a schedule II controlled substance; and

b. The Defendant knowingly, willfully and voluntarily became a member in and
joined that agreement.

 

 

 

 

 

 

 

 

 

 

Penalties
3, The maximum penalties provided by statute for the offense(s) to which the Defendant is
pleading guilty are as follows:
COUNT | STATUTE| MAND. MAX MAX __ |. MAX | SPECIAL
MIN, IMPRISON- | SUPERVISED FINE ASSESS-
IMPRISON- MENT RELEASE MENT
MENT
1 21 U.S.C. | 5 years 40 years At least 4 $5,000,000 | $100
§ 846 years,
maximum 5
years
a. Prison: If the Court orders a term of imprisonment, the Bureau of Prisons has sole

discretion to designate the institution at which it will be served.

b. Supervised Release: If the Court orders a term of supervised release, and the
Defendant violates the conditions of supervised release, the Court may order the Defendant
returned to custody to serve a term of imprisonment up to the entire original term of supervised
release if permitted by statute, followed by an additional term of supervised release.

c. Restitution: The Court may order the Defendant to pay restitution pursuant to 18
U.S.C, §§ 3663, 3663A, and 3664.

d, Payment: Ifa fine or restitution is imposed, it shall be payable immediately, unless
the Court orders otherwise under 18 U.S.C. § 3572(d). The Defendant may be required to pay
interest if the fine is not paid when due.

e, Forfeiture: The Court may enter an order of forfeiture of assets directly traceable
to the offense, substitute assets, and/or a money judgment equal to the value of the property subject
to forfeiture.

f. Collection of Debts: If the Court imposes a fine or restitution, this Office’s
Financial Litigation Unit will be responsible for collecting the debt. If the Court establishes a
schedule of payments, the Defendant agrees that: (1) the full amount of the fine or restitution is
nonetheless due and owing immediately; (2) the schedule of payments is merely a minimum
schedule of payments and not the only method, nor a limitation on the methods, available to the
United States to enforce the judgment; and (3) the United States may fully employ all powers to

2

 
collect on the total amount of the debt as provided by law. Until the debt is paid, the Defendant
agrees to disclose all assets in which the Defendant has any interest or over which the Defendant
exercises direct or indirect control. Until the money judgment is satisfied, the Defendant
authorizes this Office to obtain a credit report in order to evaluate the Defendant’s ability to pay,
and to request and review the Defendant’s federal and state income tax returns. The Defendant
agrees to complete and sign a copy of IRS Form 8821 (relating to the voluntary disclosure of
federal tax return information) and a financial statement in a form provided by this Office.

Waiver of Rights

4, The Defendant understands that by entering into this Agreement, the Defendant surrenders
certain rights as outlined below:

a. If the Defendant had pled not guilty and persisted in that plea, the Defendant
would have had the right to a speedy jury trial with the close assistance of competent counsel.
That trial could be conducted by a judge, without a jury, if the Defendant, this Office, and the
Court all agreed.

b. If the Defendant elected a jury trial, the jury would be composed of twelve
individuals selected from the community. Counsel and the Defendant would have the opportunity
to challenge prospective jurors who demonstrated bias or who were otherwise unqualified, and
would have the opportunity to strike a certain number of jurors peremptorily. All twelve jurors
would have to agree unanimously before the Defendant could be found guilty of any count. The
jury would be instructed that the Defendant was presumed to be innocent, and that presumption
could be overcome only by proof beyond a reasonable doubt.

c. If the Defendant went to trial, the government would have the burden of proving
the Defendant guilty beyond a reasonable doubt. The Defendant would have the right to confront
and cross-examine the government’s witnesses. The Defendant would not have to present any
defense witnesses or evidence whatsoever. If the Defendant wanted to call witnesses in defense,
however, the Defendant would have the subpoena power of the Court to compel the witnesses to
attend.

d. The Defendant would have the right to testify in the Defendant’s own defense if
the Defendant so chose, and the Defendant would have the right to refuse to testify. If the
Defendant chose not to testify, the Court could instruct the jury that they could not draw any
adverse inference from the Defendant’s decision not to testify.

e. If the Defendant were found guilty after a trial, the Defendant would have the right
to appeal the verdict and the Court’s pretrial and trial decisions on the admissibility of evidence to
see if any errors were committed which would require a new trial or dismissal of the charges. By
pleading guilty, the Defendant knowingly gives up the right to appeal the verdict and the Court’s
decisions.

f. By pleading guilty, the Defendant will be giving up all of these rights, except the
right, under the limited circumstances set forth in the “Waiver of Appeal” paragraph below, to
appeal the sentence. By pleading guilty, the Defendant understands that the Defendant may have

3
to answer the Court’s questions both about the rights being given up and about the facts of the
case. Any statements that the Defendant makes during such a hearing would not be admissible
against the Defendant during a trial except in a criminal proceeding for perjury or false statement.

g. If the Court accepts the Defendant’s plea of guilty, the Defendant will be giving up
the right to file and have the Court rule on pretrial motions, and there will be no further trial or
proceeding of any kind in the above-referenced criminal case, and the Court will find the
Defendant guilty.

h, By pleading guilty, the Defendant will also be giving up certain valuable civil
rights and may be subject to deportation or other loss of immigration status, including possible
denaturalization. The Defendant recognizes that if the Defendant is not a citizen of the United
States, or is a naturalized citizen, pleading guilty may have consequences with respect to the
Defendant’s immigration status. Under federal law, conviction for a broad range of crimes can
lead to adverse immigration consequences, including automatic removal from the United States,
Removal and other immigration consequences are the subject of a separate proceeding, however,
and the Defendant understands that no one, including the Defendant’s attorney or the Court, can
predict with certainty the effect of a conviction on immigration status. The Defendant is not
relying on any promise or belief about the immigration consequences of pleading guilty. The
Defendant nevertheless affirms that the Defendant wants to plead guilty regardless of any potential
immigration consequences.

Advisory Sentencing Guidelines Apply

5, The Defendant understands that the Court will determine a sentencing guidelines range for
this case (henceforth the “advisory guidelines range”) pursuant to the Sentencing Reform Act of
1984 at 18 U.S.C, § 3551-3742 (excepting 18 U.S.C. § 3553(b)(1) and 3742(e)) and 28 U.S.C.
§§ 991 through 998, The Defendant further understands that the Court will impose a sentence
pursuant to the Sentencing Reform Act, as excised, and must take into account the advisory
guidelines range in establishing a reasonable sentence.

Factual and Advisory Guidelines Stipulation

6. a. This Office and the Defendant stipulate and agree to the Statement of Facts set forth
in Attachment A, which is incorporated by reference herein.

b. This Office and the Defendant further agree that the applicable base offense level
is 24 to account for at least 100 grams but less than 400 grams of heroin pursuant to United States
Sentencing Guidelines (“U.S.8.G.”) §§ 2D1,1(a)(5) and (c)(8).

c. This Office argues that an enhancement of 2 levels is appropriate because a
dangerous weapon was possessed. (U.S.S.G. § 2D1.1(b)(1)).

d. This Office argues that an enhancement of 2 levels is appropriate because the
Defendant maintained a premises for the purpose of manufacturing or distributing a controlled
substance. (U.S.8.G. § 2D1.1(b)(12)).
e, This Office argues that an enhancement of 4 levels is appropriate because the
Defendant was an organizer or leader in a criminal activity that involved five or more participants
or was otherwise extensive. (U.S.S.G. § 3B1.1{a)).

d. This Office does not oppose a two-level reduction in the Defendant’s adjusted
offense level pursuant to U.S.8.G. § 3El.1(a), based upon the Defendant’s apparent prompt
recognition and affirmative acceptance of personal responsibility for the Defendant’s criminal
conduct. This Office agrees to make a motion pursuant to U.S.S.G. § 3E1.1(b) for an additional
one-level decrease in recognition of the Defendant’s acceptance of personal responsibility for the
Defendant’s conduct. This Office may oppose any adjustment for acceptance of responsibility
under U.S.8.G, § 3E1.1{a) and may decline to make a motion pursuant to U.S.S.G. § 3E1.1(b), if
the Defendant: (i) fails to admit each and every item in the factual stipulation; (ii) denies
involvement in the offense; (iii) gives conflicting statements about the Defendant’s involvement
in the offense; (iv) is untruthful with the Court, this Office, or the United States Probation Office;
(v) obstructs or attempts to obstruct justice prior to sentencing; (vi) engages in any criminal
conduct between the date of this Agreement and the date of sentencing; (vii) attempts to withdraw
the plea of guilty; or (viii) violates this Agreement in any way.

€, Thus, the adjusted offense level is between 21 and 29 depending on the
resolution of the aforementioned disputed guidelines issues.

7. There is no agreement as to the Defendant’s criminal history and the Defendant
understands that the Defendant’s criminal history could alter the Defendant’s offense level.
Specifically, the Defendant understands that the Defendant’s criminal history could alter the final
offense level if the Defendant is determined to be a career offender or if the instant offense was a
part of a pattern of criminal conduct from which the Defendant derived a substantial portion of the
Defendant’s income.

8. Other than as set forth above, no other offense characteristics, sentencing guidelines
factors, potential departures or adjustments set forth in the United States Sentencing Guidelines
are in dispute or will be raised in calculating the advisory guidelines range.

Obligations of the Parties

9. The parties will recommend a sentence consistent with paragraph 10 below. This Office
and the Defendant reserve the right to bring to the Court’s attention all information with respect to
the Defendant’s background, character, and conduct that this Office or the Defendant deem
relevant to sentencing, including the conduct that is the subject of any counts of the Indictment.
At the time of sentencing, this Office will move to dismiss any open counts against the Defendant.

Rule 11 (c) (1) (C) Plea

10. The parties stipulate and agree pursuant to Federal Rule of Criminal Procedure 11(c)(1)(C)
that a sentence of 10 years (120 months) of imprisonment in the custody of the Bureau of Prisons
is the appropriate disposition of this case, taking into consideration the nature and circumstances
of the offense, the Defendant’s criminal history, and all of the other factors set forth in 18 U.S.C.
§ 3553(a). The parties agree to recommend that any sentence in the VOSR case (RDB-15-342) be

5
imposed concurrently to the sentence in Criminal No. RDB-20-75. This Agreement does not affect
the Court’s discretion to impose any lawful term of supervised release or fine or to set any lawful
conditions of probation or supervised release. In the event that the Court rejects this Agreement,
except under the circumstances noted below, either party may elect to declare the Agreement null
and void. Should the Defendant so elect, the Defendant will be afforded the opportunity to
withdraw his plea pursuant to the provisions of Federal Rule of Criminal Procedure 11(c)(5}. The
parties agree that if the Court finds that the Defendant engaged in obstructive or unlawful behavior
and/or failed to acknowledge personal responsibility as set forth herein, neither the Court nor the
Government will be bound by the specific sentence contained in this Agreement, and the
Defendant will not be able to withdraw his plea.

Waiver of Appeal

11, In exchange for the concessions made by this Office and the Defendant in this Agreement,
this Office and the Defendant waive their rights to appeal as follows:

a. The Defendant knowingly waives all right, pursuant to 28 U.S.C. § 1291 or any
other statute or constitutional provision, to appeal the Defendant’s conviction on any ground
whatsoever. This includes a waiver of all right to appeal the Defendant’s conviction on the ground
that the statute(s) to which the Defendant is pleading guilty is unconstitutional, or on the ground
that the admitted conduct does not fall within the scope of the statute(s).

b, The Defendant and this Office knowingly and expressly waive all rights conferred
by 18 U.S.C. § 3742 to appeal whatever sentence is imposed (including any term of imprisonment,
fine, term of supervised release, or order of restitution) for any reason (including the establishment
of the advisory sentencing guidelines range, the determination of the Defendant’s criminal history,
the weighing of the sentencing factors, and any constitutional challenges to the calculation and
imposition of any term of imprisonment, fine, order of forfeiture, order of restitution, and term or
condition of supervised release), except as follows:

1, The Defendant reserves the right to appeal any sentence that exceeds the
statutory maximum; and

i. This Office reserves the right to appeal any sentence below a statutory
minimum.
C. The Defendant waives any and all rights under the Freedom of Information Act

relating to the investigation and prosecution of the above-captioned matter and agrees not to file
any request for documents from this Office or any investigating agency.

d. With respect to Criminal Case Nos. RDB-20-75 and RDB-15-342 (D. Md.), the
Defendant further agrees not to file any collateral attacks of any kind against his convictions or his
sentences in these cases, including but not limited to, motions or pleadings pursuant to 28 U.S.C.
§ 2255, 28 U.S.C. § 2241, or 18 U.S.C. § 3582. The Defendant further acknowledges that a breach
of this clause of the agreement would leave this Office free to withdraw from this agreement; and
the Defendant further agrees that any breach would allow the government to re-bring within six
months following a finding of breach any charges that are not time-barred at the time this
agreement is signed.

Forfeiture

12, a The Defendant understands that the Court may enter an Order of Forfeiture as part
of the Defendant’s sentence, and that the Order of Forfeiture may include assets directly traceable
to the offense(s), substitute assets, and/or a money judgment equal to the value of the property
derived from, or otherwise involved in, the offenses.

b.  —- Specifically, but without limitation on the government’s right to forfeit all property
subject to forfeiture as permitted by law, the Defendant agrees to forfeit to the United States all of
the Defendant’s right, title, and interest in items that constitute money, property, and/or assets
derived from or obtained by the Defendant as a result of, or used to facilitate the commission of,
the Defendant’s illegal activities, including:

i. One 9 mm semi-automatic pistol bearing serial number 30419605; and
il. approximately eight rounds of 9 mm ammunition
c. The Defendant agrees to consent to the entry of orders of forfeiture for the property

described in the two above subparagraphs and waives the requirements of Federal Rules of
Criminal Procedure 11(b)(1)(Q), 32.2 and 43(a) regarding notice of the forfeiture in the charging
instrument, advice regarding the forfeiture at the change-of-plea hearing, announcement of the
forfeiture at sentencing, and incorporation of the forfeiture in the judgment.

d. The Defendant agrees to assist fully in the forfeiture of the above described
property, The Defendant agrees to disclose all assets and sources of income, to consent to all
requests for access to information related to assets and income, and to take all steps necessary to
pass clear title to the forfeited assets to the United States, including executing all documents
necessary to transfer such title, assisting in bringing any assets located outside of the United States
within the jurisdiction of the United States, and taking whatever steps are necessary to ensure that
assets subject to forfeiture are made available for forfeiture.

€. The Defendant waives all challenges to any forfeiture carried out in accordance
with this Agreement on any grounds, including any and all constitutional, legal, equitable,
statutory, or administrative grounds brought by any means, including through direct appeal, habeas
corpus petition, or civil complaint. The Defendant will not challenge or seek review of any civil
or administrative forfeiture of any property subject te forfeiture under this Agreement, and will
not assist any third party with any challenge or review or any petition for remission of forfeiture.

Defendant’s Conduct Prior to Sentencing and Breach

13. a. Between now and the date of the sentencing, the Defendant wili not engage in
conduct that constitutes obstruction of justice under U.8.8.G. § 3C1.1; wil! not violate any federal,
state, or local law; will acknowledge guilt to the probation officer and the Court; will be truthful
in any statement to the Court, this Office, law enforcement agents, and probation officers; will

7
cooperate in the preparation of the presentence report; and will not move to withdraw from the
plea of guilty or from this Agreement.

b, If the Defendant engages in conduct prior to sentencing that violates the above
paragraph of this Agreement, and the Court finds a violation by a preponderance of the evidence,
then: (i) this Office will be free from its obligations under this Agreement; (ii) this Office may
make sentencing arguments and recommendations different from those set out in this Agreement,
even if the Agreement was reached pursuant to Rule 11{c)(1)(C); and (iii) in any criminal or civil
proceeding, this Office will be free to use against the Defendant all statements made by the
Defendant and any of the information or materials provided by the Defendant, including
statements, information, and materials provided pursuant to this Agreement, and statements made
during proceedings before the Court pursuant to Rule 11 of the Federal Rules of Criminal
Procedure. A determination that this Office is released from its obligations under this Agreement
will not permit the Defendant to withdraw the guilty plea. The Defendant acknowledges that the
Defendant may not withdraw the Defendant’s guilty plea—even if made pursuant to Rule
11(c)(1)(C)}—if the Court finds that the Defendant breached the Agreement. In that event, neither
the Court nor the Government will be bound by the specific sentence or sentencing range agreed
and stipulated to herein pursuant to Rule 11(c)(1}{C).

Court Not a Party

14. _—_ The Defendant expressly understands that the Court is not a party to this agreement. In the
federal system, sentence is imposed by the Court, and the Court is under no obligation to accept
this plea agreement. In the event the Court rejects this Rule 11(c)(1)(C) plea agreement, pursuant
to Rule 11{c)(5}(C), the Defendant will be informed that he may withdraw his plea. If he persists
in the guilty plea thereafter, the Defendant understands that the disposition of the case may be less
favorable than that contemplated by this agreement, The Defendant understands that neither this
Office, his attorney, nor the Court can make a binding prediction or promise that the Court will
accept this agreement. The Defendant agrees that no one has made such a binding prediction or
promise.

Entire Agreement

15. This letter, together with the Sealed Supplement, constitutes the complete plea agreement
in this case. This letter, together with the Sealed Supplement, supersedes any prior understandings,
promises, or conditions between this Office and the Defendant. There are no other agreements,
promises, undertakings, or understandings between the Defendant and this Office other than those
set forth in this letter and the Sealed Supplement. No changes to this Agreement will be effective
unless in writing, signed by all parties and approved by the Court.

If the Defendant fully accepts each and every term and condition of this Agreement, please
sign and have the Defendant sign the original and return it to me promptly.

Very truly yours,

Robert K. Hur
United States Attorney

8
fan C. Mathias
By:

Joan C. Mathias/Michael C. Hanlon
Assistant United States Attorneys

 

I have read this Agreement, including the Sealed Supplement, and carefully reviewed every
part of it with my attorney. I understand it and I voluntarily agree to it. Specifically, I have
reviewed the Factual and Advisory Guidelines Stipulation with my attorney and I do not wish to
change any part of it. I am completely satisfied with the representation of my attorney.

i

an af Weter
AFOOM EY biel A

>

 

a

Date / Jermol McCoy

 

I! am the Defendant’s attorney. I have carefully reviewed every part of this Agreement,
including the Sealed Supplement with the Defendant. The Defendant advises me that the
Defendant understands and accepts its terms. To my knowledge, the Defendant’s decision to enter
into this Agreement is an informed and-voluntary one.

3 | b 2 v /) He

Date Michide E. Lawlor, Esquire
ATTACHMENT A
STIPULATION OF FACTS

The undersigned parties stipulate and agree that if this case had proceeded to trial, this

_ Office would have proven the following facts beyond a reasonable doubt, The undersigned parties

also stipulate and agree that the following facts do not encompass all of the evidence that would
have been presented had this matter proceeded to trial.

1. The Drug Enforcement Administration (“DEA”), the Bureau of Alcohol, Tobacco,
and Firearms (“ATF”), and the Baltimore Police Department (““BPD) conducted an investigation
into a drug-trafficking organization, which included Jermol McCoy (the “Defendant’”), in
Baltimore City, Maryland.

2, This investigation involved court-authorized wiretaps, phone and vehicle tracking
warrants, the use of confidential sources, toll analysis, witness interviews, and controlled
purchases.

3. From at least 2018 through 2019, the Defendant conspired with others to possess
with intent to distribute and distribute at least 100 grams of heroin (a schedule I controlled
substance), as well as fentanyl {a schedule II controlled substance) and cocaine base (a schedule II
controlled substance) in and around Baltimore City, Maryland.

4. At various times during the conspiracy, the Defendant engaged in phone calls and
text message exchanges with members of the conspiracy that were intercepted during the wiretaps.
With respect to the Defendant, the wiretap intercepted communications in which the Defendant
made plans to distribute drugs, spoke about the hierarchy of the drug trafficking organization, and
discussed methods to evade law enforcement detection. The Defendant engaged in those
communications in furtherance of, and to advance the purposes of the conspiracy, including the
acquisition and distribution of heroin, fentanyl, and cocaine base.

5, On November 21, 2019, law enforcement executed a search warrant at the
Defendant’s residence, located at 1010 Charing Martin Court, Apartment H, Catonsville, MD. The
Defendant maintained this premises for the purpose of manufacturing or distributing a controlled
substance. Investigators recovered a knotted plastic bag with suspected heroin behind the
microwave, which was lab tested and confirmed to have a net weight of approximately 4.9 grams
fentanyl. Investigators also recovered other suspected narcotics that turned out to be cutting agent,
including approximately 57.7 grams of quinine. During the same search, officers found drug
paraphernalia, including: a kilogram press, a kilogram press handle with attachments, phones, two
digital scales, 3 boxes of plastic baggies, mail, and pill containers.

- 6, Also from the Defendant’s residence, investigators recovered one 9 mm semi-
automatic pistol bearing serial number 30419605 concealed in a bag in the bedroom. The firearm
had one round in the chamber and 7 additional rounds in the magazine, totaling 8 rounds of 9 mm
ammunition.

7, Earlier that day, the Defendant was arrested on a state arrest warrant when leaving
the 1010 Charing Martin Court location. The Defendant was read his Miranda rights and agreed
10
to speak with investigators. The Defendant was asked if anything illegal was located in his
apartment and he said that he had a pistol and some drugs inside. The Defendant said no one else
was inside his apartment. The Defendant said the drugs were heroin and fentanyl.

8. The parties stipulate and agree that the total weight of heroin distributed by the
conspiracy and foreseeable to the Defendant is at least 100 grams of heroin. The parties also
stipulate and agree that the conspiracy lasted from at least 2018 through 2019.

9, The Defendant agrees that the conspiracy offense set forth herein occurred at a
time when the Defendant was on Supervised Release pursuant to Criminal Case No. RDB-15-342.
in the United States District Court for the District of Maryland. The conditions of that Supervised
Release included that the Defendant would commit no new federal, state, or local crimes: The
Defendant agrees that his commission of the conspiracy offense set forth herein constituted a
violation of that Supervised Release.

10. All of the events described above took place in the District of Maryland.

SO STIPULATED:

fain. ¢ Mathias

Joan C, Mathias/Michael C. Hanlon
Assistant United States Attorneys

 

 

Jermol McCoy
Defendant

 

Mkc E. Lawlor, Esquire
Couns} for Defendant

11
